Citation Nr: 1750677	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  13-28 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus, to include as due to exposure to herbicides. 

2.  Entitlement to service connection for diabetic retinopathy, claimed as secondary to type II diabetes mellitus. 

3.  Entitlement to service connection for erectile dysfunction, claimed as secondary to type II diabetes mellitus.


REPRESENTATION

Veteran represented by:	Peter Meadows, Attorney


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel
INTRODUCTION

The Veteran served on active duty from April 1968 to September 1970. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

In May 2015 and October 2015, the Board remanded the claims for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he was exposed to herbicide agents, such as Agent Orange, during his service in Korea.  He asserts the following: he served in Korea between August 1969 and September 1970, at Camp St. Barbara, with Battery A, 1st Target Acquisition Battery, 25th Field Artillery.  His base was within two miles of the DMZ (demilitarized zone).  His unit may have been a "subordinate unit" of the 2nd Infantry Division.  He noticed dead vegetation during his service.  He served along the DMZ six days a month while in Korea; longer service was not allowed because hazardous duty would have to be paid.  See Veteran's notice of disagreement, received in July 2013.  

A private medical opinion from G.W., M.D., dated in June 2014, has been submitted, in which Dr. G.W. concluded that the Veteran's diabetes mellitus is related to exposure to Agent Orange during service in Korea.  

There is no assertion that service connection is warranted for any of the claimed disabilities on a direct or presumptive basis (other than as due to Agent Orange).  The claim for diabetes mellitus is solely based on exposure to Agent Orange, and the claims for diabetic retinopathy, and erectile dysfunction, are claimed as secondary to diabetes mellitus.  See 38 C.F.R. § 3.310 (2016).  

VA has a duty to assist the Veteran by attempting to verify his claimed exposure.  Specifically, VA Adjudication Procedure Manual M21-1MR ("M21-1MR"), Part IV.ii.1.H.7.a. describes the procedures for verifying claims based on exposure to herbicide along the DMZ in Korea.  

The procedures are: (1) asking the Veteran for the approximate dates, location, and nature of the alleged exposure; (2) furnishing the Veteran's detailed description of exposure to Compensation and Pension (C&P) Service for confirmation; and (3) requesting a review of the DOD inventory of herbicide operations to determine whether herbicide agents were used as alleged.  If C&P Service's review confirms that herbicide agents were used as alleged, then a determination must be made as to whether service connection is in order.  If C&P Service's review does not confirm that herbicide agents were used as alleged, then a request should be sent to the Joint Services Records Research Center (JSRRC) for verification of exposure to herbicide agents.  Id.

In this case, in a duty-to-assist letter, dated in November 2012, the RO requested that the Veteran provide a statement detailing his alleged exposure to Agent Orange, as well as any evidence in support of his claim.  There is no record of a response.  

In February 2013, the JSRRC (the United States Army and Joint Services Records Research Center) Coordinator issued a memorandum in which it was conclude that there was a lack of information as required to corroborate exposure to herbicides associated with a claim for service connection.  The memorandum noted, in essence, that the National Personnel Records Center (NPRC) had determined that it had no record of exposure to herbicides.  See NRPC notice, dated in December 2012.  

Thereafter, in August 2015, and February 2016, two memorandums were received from DRPIS (the Defense Personnel Records Information Retrieval System).  In October 2015, the Board determined that the first of these memorandums was based on an inaccurate request for information, and the Board remanded the claim to correct the error.  

In the second memorandum, DPRIS stated the following: the unit histories for the 1st Target Acquisition Battalion, 25th Artillery ("1st TAB, 25th Arty'), had been reviewed for the period between 1969 and 1970.  The histories show that the 1st TAB, 25th Arty was stationed at Camp Saint Barbara, and that upon request, it provided flash support to the 2nd and 7th Infantry Divisions, however, the exact locations are not provided.  In addition, the histories do not document any specific duties performed by Battery A, 1st TAB, 25th Arty along the DMZ.  Furthermore, the histories do not document the use, storage, spraying, or transporting of Agent Orange or other tactical herbicides.

In February 2016, the RO denied the claim.  See supplemental statement of the case, dated in February 2016.  

In summary, a memorandum was obtained from the JSRRC Coordinator in February 2013.  This was well prior to the receipt of the February 2016 DPRIS memorandum.  Although the third step of development as required by M21-1MR has arguably been complied with, there is no indication that VA has ever provided a detailed statement of the Veteran's claimed herbicide exposure to the C&P Service, followed by a request that the Joint Services Records Research Center (JSRRC) research the Veteran's possible herbicide exposure during his service.  See M21-1MR, Part IV, Subpart ii, 1.H.7.a.   The aforementioned procedures set forth in M21-1MR, which mention the C&P Service three times, indicate that a review by the C&P Service is an integral part of the verification process.  

The required development, as mandated by VA Adjudication Procedure Manual M21-1MR has not been sufficiently completed.  The Court has consistently held that evidentiary development procedures provided in the VA Adjudication Procedure Manual are binding.  See Patton v. West, 12 Vet. App. 272, 282 (1999) (the Board failed to comply with the duty-to-assist requirement when it failed to remand the case for compliance with the evidentiary development called for by VA's Adjudication Procedure Manual).  The Board therefore finds that the claims must be remanded so that the procedures as set forth in M21-1MR for developing claims based on herbicide agent exposure along the DMZ in Korea may be completed.  
  
Accordingly, the case is REMANDED for the following action:
 
1.  Provide a detailed statement of the Veteran's claimed herbicide exposure to the C&P Service and request a review of the DoD inventory of herbicide operations to determine whether herbicides were used, tested, or stored as alleged.  

2.  Following the development requested in the first paragraph of this remand, if the alleged exposure to herbicides is not verified, send a request to the JSRRC for verification of the Veteran's alleged herbicide exposure during his service in South Korea between August 1969 and September 1970.  

3.  Following the development requested in the first two paragraphs of this remand, determine whether or not the Veteran was exposed to herbicides during his service in Korea.  All necessary actions to comply with the evidentiary development procedures as set forth in M21-1MR for claims based on herbicide agent exposure based on service along the DMZ in Korea must be complied with.  

4.  After completion of the foregoing, readjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran and his attorney with a supplemental statement of the case and afford them the appropriate time period for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




